 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
         KIRELL FRANCIS BETTIS TRUST and                     No: 1:20-cv-00148-NONE-SKO
12       KIRELL F. BETTIS-TAYLOR,
                                                          ORDER DISMISSING CASE FOR FAILURE
13                        Plaintiffs,                     TO OBEY COURT ORDER, DIRECTING
                                                          CLERK OF COURT TO UPDATE
14            v.                                          PLAINTIFF’S NAME ON THE DOCKET;
         INTERNAL REVENUE SERVICE (IRS),                  AND DIRECTING CLERK OF COURT TO
15
         K. GREEN, and A. RASCHKE,                        CLOSE CASE
16
                          Defendants.
17                                                        (Doc. Nos. 3, 4, 5, 7, 9)

18                                                           TWENTY-ONE (21) DAY DEADLINE

19           Plaintiff Kirell F. Bettis-Taylor1, a state prisoner, is appearing pro se in this civil rights
20   action. On January 29, 2020, plaintiff filed a complaint with the court, but did not file an
21   application to proceed in forma pauperis (IFP) nor did he pay the filing fee.
22           On February 18, 2020, the court, having concluded that plaintiff is subject to the three
23   strikes provision of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g), and that he
24   failed to satisfy the imminent danger exception contained within that provision, ordered plaintiff
25   to pay the $400.00 filing fee in full. (Doc. No. 3.) Plaintiff was advised that failure to pay the
26   full filing fee in compliance with this order would result in this action being dismissed. (Id. at 5.)
27

28
     1
       Plaintiff’s inmate number is T35161. It appears that he uses more than one name, including
     Kirell Taylor and Kirell Francis Bettis. See Bettis v. U.S. Dep’t of State, no. 1:19-cv-02802-UNA
     (D.D.C.) (Oct. 29, 2019) (noting that plaintiff has filed cases using more than one name).
                                                         1
 1   The February 18, 2020 Order was served on plaintiff by U.S. Mail.

 2           Rather than pay the filing fee, plaintiff has submitted two additional motions to proceed in

 3   forma pauperis, both of which indicate that he presently is facing imminent danger of serious

 4   physical injury because he refuses to withdraw a staff complaint about an alleged excessive force

 5   incident that is mentioned in (although not obviously connected to the primary issues raised in)

 6   his complaint. (Docs. No. 4 & 5.) Neither motion articulates “specific fact allegations of

 7   ongoing serious physical injury, or a pattern of misconduct evidencing the likelihood of imminent

 8   serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).

 9           Plaintiff has also filed a request for appointment of counsel. (Doc. No. 9.) Plaintiff does

10   not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

11   1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952 (9th Cir. 1998),

12   and the court cannot require an attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1).

13   Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296, 298

14   (1989). In certain exceptional circumstances the court may request the voluntary assistance of

15   counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525. However, without a reasonable

16   method of securing and compensating counsel, the court will seek volunteer counsel only in the

17   most serious and exceptional cases. In determining whether “exceptional circumstances exist, a

18   district court must evaluate both the likelihood of success of the merits [and] the ability of the

19   [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues involved.”

20   Id. (citation and internal quotation marks omitted). The court will not order appointment of pro

21   bono counsel in this case. To the extent the complaint is even comprehensible, plaintiff appears

22   to be asserting that the Internal Revenue Service owes him many hundreds of billions of dollars.

23   The claims are far-fetched, implausible, and not grounded in reality or law. As a result, the court

24   declines to appoint pro bono counsel.

25           Finally, to avoid any prison mail issues, plaintiff requests that his name be modified in the

26   record to reflect his full name: Kirell F. Bettis-Taylor. (Doc. No. 7.) This request is GRANTED,

27   and the Clerk of Court is directed to modify the docket accordingly.

28   /////

                                                        2
 1                                                 ORDER

 2           In sum, plaintiff has been warned that he must pay the $400.00 filing fee or face dismissal

 3   of this case. He has failed to pay the fee by the relevant deadline. Therefore, his case is

 4   DISMISSED for failure to obey a court order. The Clerk of Court is directed to modify the

 5   docket to reflect plaintiff’s full name, Kirell F. Bettis-Taylor. The Clerk of Court is further

 6   directed to assign a district judge to this case for the purposes of closure and to CLOSE THIS

 7   CASE.

 8   IT IS SO ORDERED.
 9
        Dated:     March 26, 2020
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
